 

Exhibit 10.1 



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is effective as of September 19,
2014 (the “Effective Date”), by and between VACCINOGEN, INC. (the “Company”),
and Andrew L. Tussing (the “Executive”).

 

WHEREAS, prior to the Effective Date, the Executive served as Chief Operating
Officer since the Company’s founding on October 2007 and President and Chief
Operating Officer of the Company on the terms and conditions set forth in that
certain Employment Agreement dated February 1, 2010, as previously amended by
that certain side letter dated December 21, 2010 (the “Current Employment
Agreement”);

 

WHEREAS, the Company entered into that certain agreement dated April 24, 2014,
with The Investment Syndicate (“TIS”), as amended from time to time (the “TIS
Agreement”), pursuant to which TIS agreed (among other things) to purchase
shares of the Company’s common stock for an aggregate purchase price of between
$80,000,000 and $110,000,000 on the terms and conditions set forth therein;

 

WHEREAS, in approving the TIS Agreement, the Board of Directors of the Company
(the “Board”) determined, based on (among other things) the Company’s need for
additional working capital, that it is in the best interests of the Company to
consummate the transactions set forth in the TIS Agreement on the terms and
conditions set forth therein;

 

WHEREAS, pursuant to the terms of the TIS Agreement, the Executive shall become
the President and Chief Executive Officer of the Company, and in order to
reflect this change, the Company and the Executive have agreed to amend, restate
and supersede the Current Employment Agreement in its entirety in the manner set
forth in this Agreement;

 

WHEREAS, the Executive recognizes and acknowledges the Company’s legitimate
purposes of protecting its Inventions and related intellectual property rights,
Confidential Information (as defined herein), assets, business relationships,
and goodwill by (i) clarifying that the Company is the owner thereof, (ii)
avoiding for limited times competition as described herein, and (iii) avoiding
unauthorized use or disclosure of the Company’s Confidential Information at any
time.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound, hereby agree as follows:

 



 

 

 

1.          Employment. The Company hereby employs the Executive, upon the terms
and conditions set forth herein, as President and Chief Executive Officer of the
Company. The Executive agrees to devote the Executive’s full working time and
effort to the business and affairs of the Company and its affiliates and to
perform all services and acts necessary or advisable to fulfill the duties and
responsibilities as are commensurate and consistent with the Executive’s
position as may be assigned to the Executive from time to time by the Company
and to perform such duties to the best of the Executive’s ability.
Notwithstanding the foregoing, (i) the Executive with the prior approval of the
Company, may serve as a director on other corporate boards, provided that such
activities do not interfere with the performance of the Executive’s duties under
this Agreement or create a conflict of interest or appearance of a conflict of
interest with the performance of the Executive’s duties under this Agreement;
and (ii) the Executive may tend to the Executive’s own investments, and pursue
civic activities on a volunteer basis, provided that none of such activities
interferes with the performance of the Executive’s duties under this Agreement.
The Executive will report to the Board of the Company.

 

2.          Initial Term and Additional Term. The term of the Executive’s
employment hereunder shall commence on the Effective Date, and, unless
terminated earlier pursuant to Section 4 hereof, shall (i) continue for a term
of three (3) years (the “Initial Term”), and (ii) thereafter be extended for
additional one (1) year periods (each, an “Additional Term”), unless either
party, in its discretion, provides written notice of an intention to not renew
the Agreement at the end of the Term at least one hundred and twenty (120) days
prior to the end of the Term. As used in this Agreement, “Term” shall refer to
the Initial Term and any Additional Term.

 

3.          Base Salary, Bonuses, and Benefits.

 

      (a)          Base Salary. During the Term, the Company agrees to pay to
the Executive an annual base salary of Three Hundred and Seventy Thousand
Dollars ($370,000) (the aggregate amount payable hereunder during one year is
referred to as the “Base Salary”); provided, however, that the Base Salary may
from time to time be increased (but not reduced) by the Compensation Committee
of the Board (“Compensation Committee”), in its sole discretion. The Base
Salary, less all amounts required to be withheld under applicable law, shall be
payable in equal periodic installments (“Base Salary Periodic Installments”) in
accordance with the practice of the Company in effect from time to time for the
payment of salaries to executives of the Company, but in no event less
frequently than monthly.

 

      (b)          Bonus.

 

     (1) For any calendar year during the Term, the Compensation Committee may,
in its sole discretion, authorize the Company to pay to the Executive a bonus of
an amount up to one hundred percent (100%) of the Executive’s Base Salary for
such calendar year (“Annual Bonus”). Any such Annual Bonus (less all amounts
required to be withheld under applicable law) shall be paid to the Executive by
the March 15th of the calendar year following the calendar year for which it is
payable. In order to receive an Annual Bonus, the Executive must remain an
active employee of the Company on and until the date the Annual Bonus is paid.

 



-2-

 

 

     (2) The Company agrees to pay to the Executive a one-time bonus of Two
Hundred Fifty Thousand ($250,000) upon the Effective Date, in consideration of
past services performed by the Executive.

 

     (3) Notwithstanding Section 3(b)(1), if and when the Company becomes
subject to the limitation on deductible compensation under Section 162(m) of the
Internal Revenue Code, the Company may, in lieu of (or in addition to) paying an
Annual Bonus under the terms and conditions set forth in Section 3(b)(1),
establish a bonus plan intended to meet the requirements for treatment as
“performance-based compensation”, including approval of the bonus by “outside
directors”, all as set forth in Section 1.162-27 of the Treasury Regulations (as
amended from time to time).

 

(c)         Equity-Based Grants.

 

             (1) The Company shall provide the Executive with equity-based
compensation as follows: a one-time equity catch up grant to equalize the
Executive with the percentage of ownership typical among other founder/CEOs in
the industry, plus annual equity grants in the types and amounts that are
industry standard, in each case as determined by an independent compensation
consultant mutually agreeable to the Compensation Committee and the Executive.

 

             (2) Notwithstanding Section 3(c)(1), if and when the Company
becomes subject to the short-swing profit rules of Section 16(b) of the
Securities Exchange Act of 1934, equity grants that would be subject to such
rules shall be made in a manner intended to meet the requirements of Rule 16b-3
(as amended from time to time), including approval of the grants by
“non-employee directors”. Moreover, grants made under Section 3(c)(1) may be
granted under a plan that is designed to satisfy the requirements for treatment
as “performance-based compensation”, including approval of the grant by “outside
directors”, all as set forth in Section 1.162-27 of the Treasury Regulations (as
amended from time to time), if the Company is subject to the limitation on
deductible compensation under Section 162(m) of the Internal Revenue Code when
the grant is made.

 

                                (d)         Benefits. During the Term, the
Company shall provide the Executive with the following benefits:

 

               (1) The Executive will receive the employee benefits provided to
the Company’s rank-and-file employees. In addition, the Executive shall receive
such enhanced employee benefits, including paid time off benefits, as the
Compensation Committee determines to be appropriate for the Executive based on a
comparison with peer companies. The Executive agrees that the benefits described
in this Section 3(d)(1) will be provided in accordance with the terms of each
plan, arrangement or policy, as the case may be, and any issues as to
entitlement or payment will be governed by the terms of such documents. The
Executive further understands that nothing contained herein shall obligate the
Company to adopt any particular benefit plans or programs nor to maintain any
such plans or programs.

 



-3-

 

 

             (2) The Executive shall be entitled to a Pinnacle Care membership
(or similar medical concierge membership selected by the Company) covering the
Executive and the Executive’s family at the equivalent to the top membership
level as well as a health club membership.

 

             (3) The Executive shall be entitled to reimbursement by the Company
for expenses incurred in a calendar year with respect to tax, financial and
legal planning services (including tax return preparation), up to a maximum of
$20,000 per calendar year during the Term. In addition to the maximum of $20,000
for 2014, the Executive shall be entitled to reimbursement by the Company for
the Executive’s reasonable legal fees incurred in negotiating and drafting this
Agreement up to a maximum of $10,000, provided that any such payment shall be
made on or before March 15, 2015.

 

            (4) The Executive shall be entitled to receive reimbursement from
the Company for necessary business expenses reasonably incurred by him in
performing his duties hereunder during the Term. The Company acknowledges that
extensive travel, including international travel, is an integral part of the
Executive's duties, and acknowledges that it is important for the Company's
purposes for the Executive to be provided with travel conditions that are safe
and comfortable, to enable the Executive to properly perform his duties. To this
end, when the Executive is traveling on Company business, the Executive shall be
entitled to travel business or first class, and shall be provided access to
first class airport and train lounges and premium rental car memberships.

 

(e)        Effect of a Change in Control. In the event of a Change in Control
(as defined in Section 3(f)), then the Executive shall vest in any outstanding
equity-based awards granted under Section 3(c). If, as a result of this
Agreement, the Executive becomes liable for payment of taxes under Section 4999
of the Code, the Company shall pay the Executive a tax-gross up payment in an
amount that, after payment of federal, state and local income and employment
taxes, equals the amount of taxes payable by the Executive under Section 4999 of
the Code. Such tax gross-up shall be paid by the Company to the Executive no
later than the end of the calendar year in which the Executive remits the
respective taxes to the Internal Revenue Service and state/local taxing
authorities.

 



-4-

 

 

(f)         Change in Control Defined. “Change in Control” shall mean (except as
provided below) the occurrence of an event described in (1), (2), (3) or (4)
below:

 

            (1) upon any “person,” as such term is used in Section 13(d) and
14(d) of the Securities Exchange Act of 1934 (other than any shareholder of the
Company as of the date of this Agreement, an entity controlled by, controlling
or under common control with such shareholder, the Company, any trustee or other
fiduciary holding securities under any employee benefit plan of the Company, or
any company owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of the Company), becoming
the beneficial owners (as defined in Rule 13d-3 under the Securities Exchange
Act of 1934), directly or indirectly, of securities of the Company representing
50% or more of the combined voting power of the Company’s then outstanding
securities (excluding any outstanding, unexercised options or warrants);

 

            (2) upon any shareholder, as of the date of this Agreement, of the
Company or an entity controlled by, controlling or under common control with
such shareholder, becoming the beneficial owner (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934), directly or indirectly, of securities of
the Company representing 60% or more of the combined voting power of the
Company’s then outstanding securities;

 

             (3) a merger or consolidation of the Company or a subsidiary
thereof with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the combined voting power of the voting securities of the Company or such
surviving entity or such surviving entity’s parent outstanding immediately after
such merger or consolidation;

 

             (4) upon the approval by the security holders of the Company of a
plan of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
other than an incorporation transaction.

 

4.             Termination.

 

(a)        General. The employment of the Executive hereunder (and the
Agreement) shall terminate upon expiration of the Term pursuant to Section 2
hereof, unless earlier terminated in accordance with the provisions of this
Section 4.

 

(b)        Termination Upon Death of the Executive. The employment of the
Executive hereunder (and the Agreement) shall terminate as of the date of the
Executive’s death, in which event the Company shall have no further obligations
or liabilities under this Agreement (including, without limitation, Section 3
hereof) except to pay to the Executive’s designated beneficiary (or estate or
his personal representative, as the case may be, if no beneficiary has been
designated) (i) that portion, if any, of the Base Salary that remains unpaid for
the period prior to the date of death, and (ii) a lump sum cash payment equal to
two (2) times the Base Salary. Such payment shall be made no later than thirty
(30) days following the date of the Executive’s death. Upon the Executive’s
death, he shall vest in any outstanding equity (or phantom equity) awards
granted under Section 3(c).

 



-5-

 

 

(c)         Termination Upon Disability of the Executive.

 

                                            (1) The employment of the Executive
hereunder (and the Agreement) shall terminate as of the date of the Executive’s
Disability (as defined below), in which event the Company shall have no further
obligations or liabilities under this Agreement (including, without limitation,
Section 3 hereof) except to pay to the Executive (i) that portion, if any, of
the Base Salary that remains unpaid for the period prior to the date of
Disability, and (ii) a lump sum cash payment equal to two (2) times the Base
Salary. Such payment shall be made upon the Executive’s Separation from Service
(within the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code) (a
"Separation from Service") due to Disability, subject, however, to the
requirement under Section 409A(a)(2)(B)(i) of the Internal Revenue Code to delay
payment to a “specified employee”, as set forth in Section 18. If the Executive
becomes disabled, he shall vest in any outstanding equity or phantom equity
awards granted under Section 3(c).

 

                                            (2) For purposes of the Agreement,
“Disability” shall mean that, pursuant to the written determination by two
physicians (one selected by the Company and one selected by the Executive),
because of a medically determinable disease, condition, injury, or other
physical or mental disability, the Executive is unable to substantially perform
the duties of the Executive required hereby, and that such disability is
determined or reasonably expected to last for a continuous period of one-hundred
and eighty (180) days; provided that, in the event such physicians fail to agree
on such determination, such determination shall be made by a third physician
selected by mutual agreement of the first two physicians. If the Executive
refuses or fails to select a physician within fourteen (14) days after a request
by the Company, the physician selected by the Company, acting alone, shall make
the determination.

 

                               (d)        Termination By the Company for Cause.

 

                                             (1) The employment of the Executive
hereunder (and the Agreement) shall be terminated, at the option of the Company,
for “Cause” (as defined herein), upon written notice to the Executive specifying
in reasonable detail the reason therefor, in which event the Company shall have
no further obligations or liabilities under the Agreement (including, without
limitation, Section 3 hereof) except to pay to the Executive that portion, if
any, of the Base Salary and any prior year bonus (under Section 3(b)(1)) that
remains unpaid for the period prior to the date of termination.

 



-6-

 

 

                                            (2) For purposes of the Agreement,
“Cause” shall mean: (i) engagement in dishonesty, willful illegal conduct, or
willful gross misconduct, which is, in each case, materially injurious to the
Company; (ii) misappropriation of a material Company business opportunity; (iii)
material violation of a confidentiality or non-competition obligation, (iv)
abuse of drugs or alcohol that results in the Executive being materially
adversely affected in the performance of the Executive’s job duties); (v) fraud
by the Executive; (vi) conviction of (including a plea of guilty or nolo
contendere to) a felony which has a material effect on the Company or the
Executive's performance; or (vii) the failure to comply with any material
obligation imposed upon the Executive pursuant to the Agreement; provided,
however, that if such failure is susceptible of cure, “Cause” shall be deemed to
exist only after the failure has remained uncured for thirty (30) days following
receipt by the Executive of written notice from the Company of the failure.
Notwithstanding the foregoing, if the Executive disagrees with the good faith
determination of the Company that there is no cure after the 30-day cure period,
the Executive may request that such determination be submitted to binding
arbitration. If the Executive makes such a request for arbitration, the dispute
shall be submitted to binding arbitration before a single arbitrator in
accordance with the then existing Employment Dispute Resolution Rules of the
American Arbitration Association (with the prevailing party entitled to recover
its fees and costs from the other party), and the termination of the Executive
shall not become effective unless and until it is upheld by a final decision
issued through such arbitration process; provided, that the Company shall have
the right, in its sole discretion, to relieve the Executive of all or any
portion of his duties during such arbitration period pending the arbitration
decision so long as the Company continues to pay and provide to the Executive on
a timely basis the compensation and benefits that it would otherwise owe to the
Executive during such period under this Agreement.

 

                               (e)        Voluntary Resignation by the
Executive. If the Executive voluntarily terminates employment other than for
Good Reason during the Term, the Company shall have no further obligations or
liabilities under the Agreement (including, without limitation, Section 3
hereof) except to pay to the Executive that portion, if any, of the Base Salary
and any bonus amounts due that remain unpaid for the period prior to the date of
termination.

 

                                (f)        Termination by the Company Other than
for Cause.

 

                                           (1) If the Executive incurs an
involuntary Separation from Service for reasons other than for Cause (and for
reasons other than death or Disability), then subject to the Executive meeting
the release requirements described in Section 4(f)(2) below, the Executive shall
receive the following payments and benefits (subject to Section 18 below):

 



-7-

 

 

(A) Continued payments in accordance with the schedule of Base Salary Periodic
Installments described in Section 3(a), for (i) the remainder of the Term (not
including any renewal terms that have not yet begun, even if the notice period
for nonrenewal has expired), or (ii) one (1) year, whichever is greater (the
“Severance Period”). Each such payment shall be equal to two hundred percent
(200%) of the Executive’s Base Salary Periodic Installment amount as of such
Separation from Service, and shall be paid as follows:

 

(i) Payments that would otherwise have been made within the 90-day period
following the Executive’s Separation from Service (had they commenced with the
first regularly scheduled Base Salary Periodic Installment payment date
following the Executive’s Separation from Service) shall be paid in a lump sum
on the final regularly scheduled Base Salary Periodic Installment payment date
preceding the end of such ninety (90) day period (unless the Company, in its
discretion, decides to make such lump sum payment on an earlier date within such
90-day period).

 

(ii) Payments that are not due to be made until after the 90-day period
following the Executive’s Separation from Service, based on the schedule of Base
Salary Periodic Installments described in Section 3(a), shall be made when due,
based on such schedule.

 

(iii) Notwithstanding the foregoing, payments under this Section 4(f)(1)(A)
shall be subject to the six-month delay for “specified employees”, if
applicable, as described in more detail in Section 18.

 

(B) Continued medical and dental benefits as provided by the Company from time
to time for its employees, at the Company’s expense, for the period of time
equal to the shorter of the Severance Period or the maximum period of COBRA
continuation coverage provided under Section 4980B(f) of the Internal Revenue
Code (with such coverage to be treated as COBRA coverage).

 

                                           (2) The Executive becomes entitled to
the payments and benefits described in Section 4(f)(1), only if the Executive
executes a release of claims in favor of the Company in connection with the
Executive’s employment in the form attached as Exhibit C, and any revocation
period with respect to such release expires, by the final regularly scheduled
paydate preceding the end of the ninety (90) day period following the
Executive's Separation from Service.

 

                                           (3) If the Executive incurs an
involuntary Separation from Service due to the non-renewal of the Agreement at
the expiration of an Initial Term or an Additional Term by the Company without
Cause, such Separation from Service shall be treated as an involuntary
Separation from Service without Cause, and the provisions of Sections 4(f)(1)
and (2) shall apply.

 



-8-

 

 

                                            (4) If the Executive incurs an
involuntary Separation from Service for reasons other than for Cause (and for
reasons other than death or Disability), the Company shall pay to the Executive
that portion, if any, of the Base Salary and any bonus amounts due that remain
unpaid for the period prior to the date of termination

 

                               (g)       Resignation for Good Reason. The
Executive may resign the Executive’s employment under this Agreement for Good
Reason as set forth below.

 

                                            (1) “Good Reason” means one or more
of the following conditions arising without the consent of the Executive, upon
which the Executive resigns and incurs a Separation from Service within two (2)
years following the initial existence of the condition:

 

(i) A reduction in the Executive’s base compensation.

 

(ii) A diminution in the Executive's authority, duties, or responsibilities,
including, without limitation, the Board hiring any employee or contractor over
Executive’s written objection, and/or the Board giving any other person similar
authority, duties or responsibilities as the Executive without requiring that
person to report to the Executive.

 

(iii) A requirement that the Executive report to a Company officer or employee
instead of reporting directly to the Board.

 

(iv) A change of seventy-five (75) miles or more in the geographic location of
the Executive’s principal office.

 

(v) Any action resulting in a material negative change to the conditions under
which the Executive performs his duties.

 

(vi)  Any other action or inaction that constitutes a material breach by the
Company of this Agreement.

 

                                            (2) When the Executive becomes aware
of a condition that constitutes what the Executive regards as Good Reason under
Section 4(g)(1)), the Executive shall provide the Company with written notice of
the basis for Good Reason with sufficient specificity to enable the Company to
attempt to cure the situation. The Executive must provide said notice of Good
Reason within ninety (90) days of the initial existence of the condition that
constitutes what the Executive regards as Good Reason. The Company shall then
have thirty (30) business days from receipt of the notice to cure the situation.
If the Company fails to cure the situation within such cure period, the
Executive may resign from employment for Good Reason within 90 days after the
expiration of such cure period or a final decision issued through the
arbitration process described herein, whichever is later. In the event that the
Company cures the situation(s) that constitutes the basis of the Good Reason as
identified in the notice of Good Reason, the Executive may not terminate based
on said notice of Good Reason. If the Company asserts that it has cured the
situation, but the Executive does not agree with such assertion, the Executive
may request that such determination be submitted to binding arbitration. If the
Executive makes such a request for arbitration, the dispute shall be submitted
to binding arbitration before a single arbitrator in accordance with the then
existing Employment Dispute Resolution Rules of the American Arbitration
Association (with the prevailing party entitled to recover its fees and costs
from the other party), and the Executive may not terminate his employment for
Good Reason unless and until the Executive's position (that Good Reason was not
cured) is upheld by a final decision issued through such arbitration process.

 



-9-

 

 

                                            (3) In the event that the Company
cures the matter(s) that constitute(s) the basis of the Good Reason as
identified in the Notice of Good Reason, the Executive may not resign for Good
Reason based on said Notice of Good Reason. A resignation of employment by the
Executive after the Good Reason has been cured shall be deemed to be a voluntary
resignation without Good Reason under Section 4(e).

 

                                            (4) Upon a Separation from Service
by the Executive for Good Reason, and upon satisfaction of the release
requirement described in Section 4(f)(2), the Company shall pay to the Executive
the compensation and benefits described in Section 4(f)(1), as though the
Executive had incurred an involuntary Separation from Service without Cause.

 

               5.             Non-Solicitation, Non-Competition,
Confidentiality, and Intellectual Property.

 

                                (a)       Non-Solicitation and Non-Competition

 

                                            (1) During the Restriction Period
(as defined below), the Executive shall not (without the prior written consent
of the Company), in each instance directly or indirectly, conduct or engage in
any Competing Business (as defined below). A “Competing Business” shall mean the
manufacture, provision or development of active or passive immunotherapy
treatments for cancer.

 

                                            (2) The “Restriction Period” shall
include (i) the Term (and prior thereto, during the Executive’s employment with
the Company) and (ii) the period after termination or expiration of the Term
determined as follows:

 

                                                       (A) If the employment of
the Executive is terminated (or not renewed) for Cause, or if the Executive
resigns without Good Reason, the Restriction Period shall continue until the two
(2) year anniversary date of the effective date of such termination (or
non-renewal).

 



-10-

 

 

                                                        (B) If (i) the
employment of the Executive terminates upon non-renewal of this Agreement
pursuant to Section 2 without Cause, (ii) the employment of the Executive is
involuntarily terminated without Cause, or (iii) the Executive terminates
employment for Good Reason, the Restriction Period shall continue until the end
of the applicable Severance Period (determined without regard to whether the
Executive actually signs a release of claims and therefore receives the payments
and benefits described in Article 4).

 

                                            (3) The term “conduct or engage in a
Competing Business” shall include engaging in any of the following activities,
directly or indirectly, whether with or without compensation, other than
carrying on or engaging in activities expressly permitted under this Agreement:

 

                                                        (A) Conducting or
engaging in a Competing Business as a principal, or on the Executive’s own
account, or solely or jointly with others as a director, officer, agent,
employee, consultant or partner, member, stockholder, limited partner or other
interest holder in, or for, any individual or entity that is conducting or
engaging in a Competing Business (other than the Executive’s ownership of two
(2) percent or less of the stock of an entity whose stock is traded on a
nationally recognized exchange).

 

                                                        (B) As agent or
principal, conducting or engaging in any activities or negotiations with respect
to the acquisition or disposition of a Competing Business.

 

                                                        (C) Extending credit for
the purpose of establishing or operating a Competing Business.

 

                                                        (D) Lending or allowing
the Executive’s name or reputation to be used in a Competing Business.

 

                                            (4) During the Restriction Period,
the Executive shall not, without the prior written consent of the Company or for
the Company’s benefit, in each case directly or indirectly, solicit, raid,
entice, induce or offer any person who is then employed by the Company, to leave
the Company’s employment or to become employed by any Person in any business,
whether or not it is a Competing Business.

 

                                            (5) During the Restriction Period,
the Executive shall not, without the prior written consent of the Company, in
each case directly or indirectly, solicit business for a Competing Business from
any person or entity (each, a “Person”) that is then a customer of the Company
or that is being solicited by the Company.

 

                                            (6) During the Restriction Period,
the Executive shall not, without the prior written consent of the Company, in
each case directly or indirectly, provide, or arrange for or assist in the
provision of services by a Competing Business to any Person that is then a
customer of the Company or that is being solicited by the Company.

 



-11-

 

 

                               (b)       Confidentiality and Non-Disclosure.

 

                                            (1) Except as permitted or directed
by the Company or in connection with the Executive’s employment by the Company
or one of its subsidiaries or affiliates, the Executive agrees to keep
confidential and not to divulge or use any Confidential Information or
Biological Materials (as these terms are defined below) which the Executive has
acquired or become acquainted with during the Executive’s employment with the
Company or any of its subsidiaries or affiliates, whether developed by the
Executive or by others. The Executive agrees to use Confidential Information or
Biological Materials only in carrying out the duties and responsibilities
related to the Executive’s employment hereunder and, except in connection
therewith, the Executive will not at any time disclose Confidential Information
or Biological Materials to any Person or use the same for another Person’s
benefit, or the benefit of anyone other than the Company. The Executive shall
take all reasonable precautions to safeguard Confidential Information and
Biological Materials which is entrusted to the Executive.

 

                                            (2) For purposes of this Agreement,
“Confidential Information” shall mean:

 

                                                        (A) Any non-public
information of the Company that, (i) due to its character and nature, a
reasonable Person employed or engaged by the Company would know was confidential
or proprietary, or (ii) that derives independent value from not being generally
known to the public.

 

                                                        (B) Non-public
information regarding or comprising the Company’s customers and customer lists,
suppliers and supplier lists, procurement programs, customer and “net-net”
pricing, financial matters, rebates and allowances, business matters, business
policies, sales, marketing, processes, techniques, know-how, trade secrets,
strategic, tactical or development plans, personnel information, or means of
doing business.

 

                                                        (C) Other non-public
Company information obtained or developed directly or indirectly by the
Executive in the course of the Executive’s employment.

 

                                                        (D) By way of
illustration, but not limitation, Confidential Information may include
inventions, trade secrets, technical information, know-how, research and
development activities of the Company, product and marketing plans, customer and
supplier information and information disclosed to the Company or to the
Executive by third parties of a proprietary or confidential nature or under an
obligation of confidence. Confidential Information is contained in various
media, including without limitations, patent applications that are not public
record, computer programs in object and/or source code, flow charts and other
program documentation, manuals, plans, drawings, designs, technical
specifications, laboratory notebooks, supplier and customer lists, internal
financial data and other documents and records of the Company, whether or not in
writing and whether or not labeled or identified as confidential or proprietary.

 



-12-

 

 

                                                        (E) Without limiting the
foregoing, “Confidential Information” shall include any information arising from
the Company’s research and development activities, including but not limited to
information relating to the human antibody field (including, among other things,
Oncavert and other vaccines and cancer therapeutic products).

 

                                            (3) As used herein, “Biological
Materials” shall include, without limitation, any and all reagents, substances,
chemical compounds, subcellular constituents, cells or cell lines, organisms and
progeny, mutants, derivatives or replications thereof or therefrom.

 

                                            (4) The Executive shall not be
liable for disclosure of Confidential Information if made in response to a valid
order of a court or authorized agency of government; provided that, if
available, five days’ notice first be given by the Executive to the Company so a
protective order, if appropriate, may be sought.

 

                                            (5) The Executive acknowledges that
the Company’s Confidential Information and Biological Materials constitute a
unique and valuable asset of the Company and represents a substantial investment
of time and expense by the Company and that any disclosure or use of such
Confidential Information or Biological Materials other than for the sole benefit
of the Company or any of its subsidiaries or affiliates would be wrongful and
would cause irreparable harm to the Company and/or its subsidiaries and
affiliates.

 

                                            (6) The Executive agrees to return
to the Company at any time the Executive separates from the Company’s
employment, or earlier if so requested by the Company, all Confidential
Information and Biological Materials in the Executive’s possession, including
any copies made by the Executive, and the relevant documents, diskettes, files,
hardware, computers, devices, memories, software and generally all other
materials or devices which contain or embody the same.

 

                                            (7) The terms of this Section 5(b)
shall be applicable to the Executive at all times during the Executive’s
employment with the Company and shall survive the termination of such employment
forever.

 



-13-

 

 

                               (c)       Intellectual Property.

 

                                            (1) The Executive agrees to promptly
disclose to the Company in writing on an ongoing basis whether or not upon
request any and all ideas, concepts, discoveries, inventions, developments,
original works of authorship, software programs, software and systems
documentation, trade secrets, technical data, know-how and Biological Materials
that are conceived, devised, invented, developed or reduced to practice or
tangible medium by the Executive, under the Executive’s direction or jointly
with others during any period that the Executive was or is employed or engaged
by the Company, whether or not during normal working hours or on the premises of
the Company, which, directly or indirectly (i) relate to any actual or
anticipated business of the Company, (ii) arise out of, result from, or are
connected with, the Executive’s employment with the Company, or (iii) use (or
are otherwise derived from) any Confidential Information (in each case,
hereinafter “Inventions”).

 

                                            (2) The Executive hereby assigns to
the Company all of the Executive’s right, title and interest in and to the
Inventions and any and all related patent rights, copyrights, trademarks, and
applications and registrations therefore and any other intellectual property
rights. During and after the Executive’s employment, the Executive shall
cooperate with the Company, at the Company’s expense, in obtaining proprietary
protection for the Inventions (and any and all such related intellectual
property rights) and the Executive shall execute all documents which the Company
shall reasonably request in order to perfect the Company’s rights in the
Inventions. In the event the Company is unable for any reason, after reasonable
effort, to secure the Executive’s signature on any document needed in connection
with the actions specified above, the Executive hereby irrevocably designates
and appoints the Company and its duly authorized officers and agents as the
Executive’s agent and attorney in fact, which appointment is coupled with an
interest, to act for and on the Executive’s behalf to execute, verify and file
any such documents and to do all other lawfully permitted acts to further the
purposes of the provisions above with the same legal force and effect as if
executed by the Executive. The Executive hereby waives and quitclaims to the
Company any and all claims, of any nature whatsoever, which the Executive now or
may hereafter have for infringement of any intellectual property rights assigned
hereunder to the Company. The Executive agrees to keep and maintain adequate and
current records (in the form of notes, sketches, drawings and in any other form
that may be required by the Company) of all Confidential Information developed
by the Executive and all Inventions created by the Executive during the period
of the Executive’s employment at the Company, which records shall be available
to and remain the sole property of the Company at all times.

 

                                            (3) The Executive acknowledges that
all original works of authorship made by the Executive within the scope of the
Executive’s employment which are protectible by copyright are intended to be
“works made for hire”, as that term is defined in Section 101 of the United
States Copyright Act of 1976 (the “Act”), and shall be the property of the
Company and the Company shall be the sole author within the meaning of the Act.
If the copyright to any such copyrightable work shall not be the property of the
Company by operation of law, the Executive shall, without further consideration,
assign to the Company all of the Executive’s right, title and interest in such
copyrightable work and shall cooperate with the Company and its designees, at
the Company’s expense, to secure, maintain and defend for the Company’s benefit
copyrights and any extensions and renewals thereof on any and all such work. The
Executive hereby waives all claims to moral rights in any Inventions.

 



-14-

 

 

                                            (4) The Executive further represents
that the attached Schedule A contains a complete list of all inventions made,
conceived or first reduced to practice by the Executive, under the Executive’s
direction or jointly with others prior to the execution by the Executive of this
restated Agreement (“Prior Inventions”) and which are not assigned to the
Company hereunder. If there is no such Schedule A attached hereto, the Executive
represents that there are no such Prior Inventions.

 

                                            (5) The Executive hereby represents
to the Company that, except as identified on Schedule B, the Executive is not
bound by any agreement or any other previous or existing business relationship
which conflicts with or prevents the full performance of the Executive’s duties
and obligations to the Company (including the Executive’s duties and obligations
under this or any other agreement with the Company) during the Executive’s
employment.

 

                                            (6) The Executive understands that
the Company does not desire to acquire from the Executive any trade secrets,
know-how or confidential business information that the Executive may have
acquired from others. Therefore, the Executive agrees that during the
Executive’s employment with the Company, the Executive shall not improperly use
or disclose any proprietary information or trade secrets of any former or
concurrent employer, or any other Person with whom the Executive has an
agreement or to whom the Executive owes a duty to keep such information in
confidence. Those Persons with whom the Executive has such agreements or to whom
the Executive owes such a duty are identified on Schedule B.



 

                6.             Remedies for Breach of Section 5. The Executive
acknowledges and agrees that if the Executive breaches any of the provisions of
Section 5 of this Agreement, the Company will suffer immediate and irreparable
harm for which monetary damages alone will not be a sufficient remedy, and that,
in addition to all other remedies that the Company may have, the Company shall
be entitled to seek injunctive relief, specific performance or any other form of
equitable relief to remedy a breach or threatened breach of this Agreement by
the Executive and to enforce the provisions of this Agreement, and the Executive
hereby waives any and all defenses the Executive may have on the grounds of lack
of jurisdiction or competence of a court to grant such an injunction or other
equitable relief. The existence of this right shall not preclude or otherwise
limit the applicability or exercise of any other rights and remedies which the
Executive or the Company may have at law or in equity. In any litigation on a
claim that the Executive violated any of the provisions of Section 5, the losing
party shall reimburse the prevailing party for its or his reasonable litigation
costs.

 



-15-

 

 

               7.             Interpretation; Severability.

 

                                (a) The Executive has carefully considered the
possible effects on the Executive of the covenants not to compete and other
obligations contained in this Agreement, and the Executive (i) recognizes that
the Company has made every effort to limit the restrictions placed upon the
Executive to those that are reasonable and necessary to protect the Company’s
and its affiliates’ legitimate business interests, and (ii) acknowledges and
agrees that the restrictions set forth in this Agreement are reasonable and
necessary in order to protect the Company’s and its affiliates’ legitimate
business interests.

 

                                (b) It is the intention of the parties hereto
that the covenants, provisions, and agreements contained herein shall be
enforceable to the fullest extent allowed by law. If any covenant, provision, or
agreement contained herein is found by a court having jurisdiction to be
unreasonable in duration, geographic scope, or character of restrictions, such
covenant, provision, or agreement shall not be rendered unenforceable thereby,
but rather the duration, geographic scope, or character of restrictions of such
covenant, provision, or agreement shall be deemed reduced or modified with
retroactive effect to render such covenant, provision, or agreement reasonable,
and such covenant, provision, or agreement shall be enforced as modified. The
parties hereto agree that if a court having jurisdiction determines, despite the
express intent of the parties hereto, that any portion of the covenants,
provisions, or agreements contained herein are not enforceable, the remaining
covenants, provisions, and agreements herein shall be valid and enforceable.
Moreover, to the extent that any provision is declared unenforceable, the
Company shall have any and all rights under applicable statutes, civil law, or
common law to enforce its rights with respect to any and all Confidential
Information or unfair competition by the Executive.

 

               8.             Applicable Law; Jurisdiction; Company Policies;
Compensation Committee.

 

                                (a) The parties shall use their best efforts to
resolve amicably any and all disputes relating to this Agreement (“Disputes”).
Subject to preemption by federal law, all Disputes arising under this Agreement
shall be determined pursuant to the laws of the State of Maryland, regardless of
applicable principles of conflicts of laws. Except for disputes that must be
submitted to binding arbitration under the provisions of this Agreement, the
parties irrevocably submit to the exclusive jurisdiction of (1) the courts of
the State of Maryland or (2) if federal jurisdiction exists, to the United
States District Court of Maryland. THE PARTIES AGREE TO WAIVE THEIR RIGHTS TO A
JURY TRIAL OF ANY AND ALL CLAIMS OR CAUSES OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT.

 



-16-

 

 

                                (b) Notwithstanding any other provisions in this
Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to the Executive pursuant to this Agreement or any other
agreement or arrangement with the Company which is subject to recovery under any
law, government regulation or stock exchange listing requirement, will be
subject to such deductions and clawback as may be required to be made pursuant
to such law, government regulation or stock exchange listing requirement (or any
policy adopted by the Company pursuant to any such law, government regulation or
stock exchange listing requirement).

 

                                (c) All references in this Agreement to the
Board shall be deemed to refer to the Compensation Committee with respect to
items within the authority of the Compensation Committee.

 

               9.             Mitigation and Offset. Notwithstanding anything
herein to the contrary, the Executive will not be required to seek other
employment if the Executive’s employment terminates under circumstances that
entitle the Executive to benefits under Sections 4(f) or 4(g) herein.

 

               10.           Notices. All notices and communications pursuant to
this Agreement shall be in writing and shall be deemed to have been duly given
and effective when received if (i) personally delivered, (ii) mailed by
registered or certified mail, postage prepaid, return receipt requested, or
(iii) sent by other delivery services providing evidence of delivery, to the
following:

 

                If to the Executive:

 

                Andrew L. Tussing

                10212 Little Brick House Court

                Ellicott City, Maryland 21042

 

                If to the Company:

                                Vaccinogen, Inc.

5300 Westview Drive, Suite 406

Frederick, Maryland 21703

 

or to such other address as a party provides (in accordance herewith) to the
other party from time to time.

 

               11.           Entire Agreement; Amendment; Waiver. This Agreement
constitutes the entire agreement between the parties pertaining to the subject
matter hereof, and supersedes any and all prior and contemporaneous agreements,
understandings, negotiations, and discussions of the parties, whether oral or
written. No amendment, modification, or waiver of this Agreement shall be
binding unless executed in writing by all of the parties hereto, or in the case
of a waiver, by the party for whom such benefit was intended. No waiver of any
of the provisions of this Agreement shall be deemed or shall constitute a waiver
of any other provision of this Agreement, whether or not similar, nor shall such
waiver constitute a continuing waiver unless otherwise expressly so provided in
writing.

 



-17-

 

 

               12.           Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, personal representatives, successors, and assigns; provided, however,
that the Executive may not assign any of the Executive’s rights or obligations
hereunder without the prior written consent of the Company.

 

                13.           Representation by Counsel. Each of the parties
hereto acknowledges that (i) they have read the Agreement in its entirety and
understands all of its terms and conditions, (ii) they have had the opportunity
to consult with any individuals of their choice regarding their agreement to the
provisions contained herein, including legal counsel of their choice, and any
decision not to do so was theirs alone, and (iii) they are entering into the
Agreement of their own free will, without coercion from any source. Venable LLP
has represented the Company, not the Executive, in connection with this
Agreement.

 

               14.           Indemnification; Insurance; Assistance with Legal
Action.

 

                                (a) The Company shall indemnify and hold the
Executive harmless, to the maximum extent permitted by law, against judgments,
fines, amounts paid in settlement and reasonable expenses, including attorneys’
fees, incurred by the Executive in connection with the defense of, or as a
result of any action or proceeding (or any appeal from any action or proceeding)
in which the Executive is made or is threatened to be made a party by reason of
the fact that the Executive is or was an officer of the Company, other than a
breach by the Executive of any of the Executive’s obligations under this
Agreement.

 

                                (b) The Executive agrees that the Executive
will, upon reasonable notice, furnish such information and assistance to the
Company as may be reasonably required by the Company in connection with any
litigation, or governmental inquiry or proceeding, in which it or any of its
predecessors, successors, subsidiaries, officers, directors, shareholders,
agents, affiliates, investors, and attorneys is, or may become, a party or
otherwise involved.

 

               15.           Interpretation. The parties and their respective
legal counsel actively participated in the negotiation and drafting of this
Agreement, and in the event of any ambiguity or mistake herein, or any dispute
among the parties with respect to the provisions hereto, no provision of this
Agreement shall be construed unfavorably against any of the parties on the
ground that they or their counsel was the drafter thereof.

 



-18-

 

 

               16.           Survival. The provisions of Sections 4 through 14,
inclusive, shall survive the termination of this Agreement.

 

                17.           Counterparts. This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, and all of
which together shall constitute one and the same Agreement.

 

                18.           Section 409A. The parties intend that the payments
and benefits to which the Executive is entitled hereunder shall comply with or
meet an exemption from Section 409A of the Internal Revenue Code.  In this
regard:

 

                                (a) Notwithstanding anything in this Agreement
to the contrary, all cash amounts that become payable under this Agreement shall
be paid no later than March 15 of the year following the year in which such
amounts are earned or become vested, shall qualify for the exception for
“separation pay” set forth in Section 1.409A-1(b)(9) of the Treasury Regulations
or another exemption under Section 409A of the Internal Revenue Code, or shall
comply with Section 409A of the Internal Revenue Code. 

 

                                (b) Payments subject to Section 409A of the
Internal Revenue Code that are due upon termination of employment shall be made
only upon “separation from service” within the meaning of Section
409A(a)(2)(A)(i) of the Internal Revenue Code, and shall be subject to the
6-month payment delay described in Section 409A(a)(2)(B)(i) of the Internal
Revenue Code if Section 409A(a)(2)(B)(i) of the Internal Revenue Code is
applicable and the Executive is a “specified employee” as described therein.
Payments subject to such 6-month delay shall not be paid until the first payroll
date that occurs after the date that is six (6) months following the Executive’s
Separation from Service. If any payments are postponed due to such requirements,
such postponed amounts shall be paid in a lump sum to the Executive on the first
payroll date that occurs after the date that is six (6) months following the
Executive’s Separation from Service.  If the Executive dies during the
postponement period prior to the payment of postponed amount, the amounts
withheld on account of Section 409A of the Internal Revenue Code shall be paid
to the personal representative of the Executive’s estate within sixty (60) days
after the date of the Executive’s death.

 

                                (c) Notwithstanding anything herein to the
contrary, any taxable reimbursements provided under this Agreement shall be
subject to the following requirements: (i) no reimbursement shall affect the
expenses eligible for reimbursement in any other calendar year; (ii) the
Executive shall submit to the Company such statements and other evidence
supporting the expenses to be reimbursed no later than as the Company may
reasonably require; provided, however, that the reimbursement deadlines for the
Executive shall not be shorter than the deadlines that apply to
similarly-situated executives of the Company; (iii) all reimbursements shall be
made no later than December 31 of the calendar year following the calendar year
in which such related expenses were incurred; and (iv) the right to any
reimbursements shall not be subject to liquidation or exchange for another
benefit.

 



-19-

 

 

                                (d) In the event that it is determined that the
terms of this Agreement do not comply with Section 409A of the Internal Revenue
Code, the parties will negotiate reasonably and in good faith to amend the terms
of this Agreement so that it complies (in a manner that preserves the economic
value of the payments and benefits to which the Executive may become entitled)
so that payments are made within the time period and in a manner permitted by
the applicable Treasury Regulations.

 

                                (e) If any payment due or made by the Company to
the Executive under the terms of this Agreement or otherwise is subject to
interest, penalties or additional tax under Section 409A, then the Executive
shall be entitled to receive an indemnification payment (“Section 409A
Indemnification Payment”) in an amount equal to the sum of (1) the Section 409A
interest, penalties and additional tax attributable to any such payment, (2) any
federal, state and local income taxes, employment taxes (including FICA) or
other taxes payable by the Executive with respect to (A) the payment due under
clause (1) above, and (B) the payment due under this clause (2), plus (3)
reimbursement for attorneys’ fees actually and reasonably incurred by the
Executive in contesting the application of Section 409A, in order to put the
Executive in the same position he would have been in if the Section 409A
interest, penalties and additional tax did not apply to such payment. That
portion of the Section 409A Indemnification Payment provided for in clauses (1)
and (2) of this Section 18(d) shall be paid to the Executive not less than ten
(10) business days prior to the Executive remitting the related taxes and
penalties, and that portion of the Section 409A Indemnification Payment provided
for in clause (3) of this Section 18(d) shall be paid to the Executive no later
than thirty (30) days after the Executive incurs the attorneys’ fees.

  

[SIGNATURES ON FOLLOWING PAGE]

 

-20-

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative, and the Executive has executed this Agreement,
each as of the Effective Date.

  



WITNESS/ATTEST:   COMPANY:             Vaccinogen, Inc.                     By:
/s/ Benjamin S. Carson (SEAL)       Benjamin S. Carson, MD       Chairman of the
Board of Directors             Date: 9/17/14             EXECUTIVE:            
        /s/Andrew L. Tussing (SEAL)     Andrew L. Tussing             Date:
9/19/14



  

 

-21-

 

 



SCHEDULE A



 

PRIOR INVENTIONS

 

See Section 5(c)(4) of the Employment Agreement

  

 

The following is a complete list of all Prior Inventions

  





 x   No Prior Inventions                 See below for description of Prior
Inventions                                                                      
            Additional Sheets Attached      



  

If the Executive is claiming any Prior Inventions above, the Executive agrees
that, if in the course of the Executive’s employment with the Company, the
Executive incorporates into a Company product, process or machine, a Prior
Invention owned by the Executive or in which the Executive has an interest, the
Company shall automatically be granted and shall have a non-exclusive,
royalty-free, irrevocable, transferable, perpetual world-wide license to make,
have made, modify, use and sell such Prior Invention as part of, or in
connection with, such product, process or machine.

 



-22-

 

 

SCHEDULE B



 

PRIOR COMMITMENTS

 

See Section 5(c)(5) of the Employment Agreement

 



-23-

 

 

SCHEDULE C



 

FORM OF RELEASE AGREEMENT

 

See Section 4(f)(2) of the Employment Agreement

 

-24-

 

 

Vaccinogen, Inc.
Separation Agreement and General Release

 

In connection with your separation from employment with Vaccinogen, Inc., please
read the following agreement carefully and, if you are willing to be bound by
its terms, sign below.

 

I, ANDREW L. TUSSING, hereby enter into a Separation Agreement and General
Release (“Agreement”) with Vaccinogen, Inc. and its affiliates (“Vaccinogen”)
according to the following terms and conditions.

 

1. I agree that my employment with Vaccinogen (the “Company”) will terminate
effective _____________________ (the “Separation Date”).

 

2. I understand that, by signing and not canceling this Agreement, I will be
entitled to receive severance payments and benefits, as described in Section
4(f) of my Employment Agreement dated ____________ (“Employment Agreement”). I
agree that these payments and benefits are sufficient consideration for me to
sign this Agreement. I understand that, by entering into this Agreement, neither
I nor Vaccinogen is admitting any wrongdoing or liability in any respect. I
understand that my decision whether to enter this Agreement will in no way
affect my receipt of any pension, health care, or other benefits to which I am
entitled as of my Separation Date under the Employment Income Security Act of
1974 (ERISA). Vaccinogen will not discriminate against me with respect to my
benefits under ERISA or in any other way interfere with my rights to employee
benefits under ERISA or any other applicable laws. Vaccinogen will comply with
its COBRA obligations.

 

3. Release. Employee, on behalf of himself and his agents, attorneys, heirs,
executors, administrators, successors, assigns, and any other person or entity
who could now or hereafter assert a claim in Employee’s name or on Employee’s
behalf, hereby releases and forever discharges Vaccinogen, its predecessors,
affiliates, and successors and its or their past, present and future officers,
trustees, directors, employees, agents, insurers, attorneys and representatives,
from any and all complaints, grievances, demands, damages, lawsuits, actions,
and causes of action (collectively referred to as “Claims”) that have arisen or
may have arisen at any time up to and including the date and time of Employee’s
execution of this Agreement, which Employee has or may have against any one or
more of them for any reason whatsoever, whether in law, or in equity, whether
under federal, state, local or other law, whether known or unknown, including
any Claims relating to any employment contract, compensation, benefits, leave of
absence, emotional distress or defamation, any Claims relating to any employment
discrimination law, including without limitation Title VII of the Civil Rights
Act, the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Americans with Disabilities Act, the Family & Medical Leave
Act, all as amended, any Claims relating to any other employment statute or
regulation, including but not limited to the Maryland Wage Payment and
Collection Act or the Employee Retirement Income Security Act of 1974, all as
amended, or any Claims relating to Employee’s employment or termination of
employment, and any claim for costs or attorneys’ fees. Employee acknowledges
that he is providing a general release, and agrees, without limiting the
generality of the release, not to file any action to seek damages for himself
based on any Claims that are released in this Section. Employee further hereby
unconditionally waives any and all rights to recover, and will not seek or
accept, any damages based on any Claims that are released in this Section.
Employee represents and warrants that he has not previously filed or joined in
any such Claims against Vaccinogen or any person or entity released herein, and
that Employee has not given or sold any portion of any Claims released herein to
anyone else.

 



-25-

 

 

4. No Admission. Employee agrees that nothing in this Agreement shall constitute
or be treated as an admission of liability or wrongdoing by Vaccinogen or by
Employee.

 

5. Return of Information And Property. Employee represents that he shall return
to Vaccinogen the originals and all copies of all files, materials, documents or
other property and equipment belonging to or relating to the business of
Vaccinogen, no later than his Separation Date.

 

6. Modification; Severability. The Parties agree that if a court of competent
jurisdiction finds that any term of this Agreement is for any reason excessively
broad in scope, duration, or otherwise, that term shall be construed and/or
modified in a manner to enable it to be enforced to the maximum extent possible.
Further, the covenants in this Agreement shall be deemed to be a series of
separate covenants and agreements. If, in any judicial proceeding, a court of
competent jurisdiction shall refuse to enforce any of the separate covenants
deemed included herein, then wholly unenforceable covenants shall be deemed
eliminated from the Agreement for the purpose of such proceeding to the extent
necessary to permit the remaining separate covenants to be enforced in such
proceeding.

 

7. Non-Disclosure. Employee agrees that he has kept and will keep the terms of
this Agreement and the discussions leading to the Agreement confidential and
that Employee has not disclosed and will not disclose the terms to any person
(other than Employee’s immediate family, legal counsel, and financial and tax
advisors or as required by law or court order). Employee also acknowledges and
agrees that the attorney(s), tax advisor(s), and other authorized individuals,
as described above, will be informed of and bound by the confidentiality
provisions of this Agreement. No provision of this Agreement shall be construed
as prohibiting Employee from providing truthful and accurate information in
response to a valid subpoena issued by a court of competent jurisdiction or
other duly authorized entity. However, Employee agrees to notify Vaccinogen by
contacting Vaccinogen immediately upon receipt of such a subpoena, so that
Vaccinogen has a reasonable opportunity to protect its interests, including
moving to quash the subpoena if necessary.

 

8. Nondisparagement. Employee agrees that he will not make any disparaging
statements to any person or entity, including but not limited to the media,
regarding Vaccinogen, Vaccinogen’s business, or Vaccinogen’s employees, agents,
officers or directors.

 

9. Entire Agreement. In executing this Agreement, each party acknowledges that
it does not rely upon any representation or statement with regard to the subject
matter contained herein, other than those explicitly stated in this Agreement.
This Agreement, and the provisions of the Employment Agreement which survive
termination of the Employment Agreement, contain the entire agreement between
the parties relating to the subject matter of this Agreement and supersede all
prior discussions, negotiations and agreements relating to the subject matter
hereof. This Agreement may not be altered or amended except by a writing signed
by both parties.

 

10. Miscellaneous.

 

(a) Neither the waiver by either party of a breach of or default under any of
the provisions of the Agreement, nor the failure of such party, on one or more
occasions, to enforce any of the provisions of the Agreement or to exercise any
right or privilege hereunder shall thereafter be construed as a waiver of any
subsequent breach or default of a similar nature, or as a waiver of any
provisions, rights or privileges hereunder.

 



-26-

 

 

(b) This Agreement shall be governed by, and construed in accordance with, the
laws of Maryland, excluding the choice of law rules thereof. The language of all
parts of this Agreement shall in all cases be construed as a whole, according to
its fair meaning, and not strictly for or against either party.

 

14.Acknowledgment. With respect to the general release in Section 3, Employee
agrees and understands that he is specifically releasing all Claims under the
Age Discrimination in Employment Act (29 U.S.C. § 621, et seq.), as amended.
Employee acknowledges that he has read and understands this Agreement and
executes it voluntarily and without coercion. Employee further acknowledges that
he has had full opportunity to consult with an attorney prior to executing this
Agreement, and that Employee has been advised in writing herein to do so. In
addition, Employee has been given twenty-one days to consider, execute, and
deliver this Agreement to Vaccinogen unless Employee voluntarily chooses to
execute this Agreement before the end of the 2l day period. Employee understands
that he has seven days following his execution of this Agreement to revoke it in
writing, and that this Agreement is not effective or enforceable until after
this seven-day period. For such revocation to be effective, notice must be
received by Vaccinogen no later than the end of the seventh calendar day after
the date by which Employee signed this Agreement. Employee expressly agrees
that, in the event he revokes this Agreement, the Agreement shall be null and
void and have no legal or binding effect whatsoever, and Employee shall not be
entitled to any of the payments described in Section 2 or other commitments made
by Vaccinogen in this Agreement. If Employee does not revoke this Release, he
understands and agrees that it will become fully enforceable immediately after
the seven-day revocation period has expired. The parties recognize that Employee
may elect to sign this Agreement prior to the expiration of the 21-day
consideration period specified herein, and Employee agrees that if he elects to
do so, such election is knowing and voluntary and comes after full opportunity
to consult with an attorney.

 

-27-

 

  

In Witness Whereof, the Parties, intending to be bound hereby, execute this
Agreement:

 



  By:         ANDREW L. TUSSING Date           Vaccinogen, Inc.           By:  
      [name] Date



 



-28-

